UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date earliest event reported) August 1, 2013 Commission File Number Registrant, State of Incorporation, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. Commission File Number Registrant, State of Incorporation, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. 333-188745 OHIO POWER COMPANY (an Ohio corporation) 1 Riverside Plaza Columbus, Ohio 43215 (614) 716-1000 31-4271000 333-188745-01 OHIO PHASE-IN-RECOVERY FUNDING LLC (a Delaware limited liability company) 1 Riverside Plaza Columbus, Ohio 43215 (614) 716-1000 13-4922640 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 1, 2013, Ohio Power Company (“OPCo”) and Ohio Phase-in-Recovery Funding LLC (the “Issuing Entity”) issued the Senior Secured Phase-In-Recovery Bonds as described in the Preliminary Prospectus Supplement dated July 17, 2013 and the Final Prospectus Supplement dated July 23, 2013.In connection with this issuance OPCo and the Issuing Entity entered into the agreements listed below in Item9.01 which are annexed hereto as exhibits to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description of Exhibit Underwriting Agreement, dated July 23, 2013, among Ohio Phase-in-Recovery Funding LLC (the “Issuing Entity”), Ohio Power Company (“OPCo”) and Citigroup Capital Markets Inc. and RBC Securities LLC, as representatives of the several underwriters.* Indenture, dated as ofAugust 1, 2013, between the Issuing Entity and U.S. Bank National Association, as Indenture Trustee (the “Indenture Trustee”). Servicing Agreement, dated as of August 1, 2013, between the Issuing Entity and OPCo, as servicer. Phase-in-Recovery Property Sale Agreement, dated as of August 1, 2013, between the Issuing Entity and OPCo, as seller. Administration Agreement, dated as ofAugust 1, 2013, between the Issuing Entity and OPCo, as administrator. Intercreditor Agreement, dated as of August 1, 2013, among the Issuing Entity, OPCo, the Indenture Trustee, AEP Credit, Inc., American Electric Power Service Corporation, and JPMorgan Chase Bank, N.A. as Administrative Agent. Exhibit No. Description of Exhibit Series Supplement, dated as ofAugust 1, 2013, between the Issuing Entity and the Indenture Trustee. Opinion of Sidley Austin LLP with respect to constitutional matters. Opinion of Squire Sanders (US) LLP with respect to constitutional matters. * Filed as an exhibit to Form 8-K dated July 24, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OHIO POWER COMPANY By: /s/ Thomas G. Berkemeyer By: Thomas G. Berkemeyer Title:Assistant Secretary OHIO PHASE-IN-RECOVERY FUNDING LLC By: /s/ Thomas G. Berkemeyer By: Thomas G. Berkemeyer Title:Assistant Secretary Date: August 2, 2013 INDEX TO EXHIBITS Exhibit No. Description of Exhibit Underwriting Agreement, dated July 23, 2013, among Ohio Phase-in-Recovery Funding LLC (the “Issuing Entity”), Ohio Power Company (“OPCo”) and Citigroup Capital Markets Inc. and RBC Securities LLC, as representatives of the several underwriters.* Indenture, dated as ofAugust 1, 2013, between the Issuing Entity and U.S. Bank National Association, as Indenture Trustee (the “Indenture Trustee”). Servicing Agreement, dated as of August 1, 2013, between the Issuing Entity and OPCo, as servicer. Phase-in-Recovery Property Sale Agreement, dated as of August 1, 2013, between the Issuing Entity and OPCo, as seller. Administration Agreement, dated as ofAugust 1, 2013, between the Issuing Entity and OPCo, as administrator. Intercreditor Agreement, dated as of August 1, 2013, among the Issuing Entity, OPCo, the Indenture Trustee, AEP Credit, Inc., American Electric Power Service Corporation, and JPMorgan Chase Bank, N.A. as Administrative Agent. Series Supplement, dated as ofAugust 1, 2013, between the Issuing Entity and the Indenture Trustee. Opinion of Sidley Austin LLP with respect to constitutional matters. Opinion of Squire Sanders (US) LLP with respect to constitutional matters. * Filed as an exhibit to Form 8-K dated July 24, 2013.
